DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-17 and 30-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12, 14, 16-17, 30-31, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao et al. (U.S. Patent No. 6,210,332), hereinafter “Chiao,” in further view of Kim (U.S. Pub. No. 2016/0089108), hereinafter “Kim.”

Regarding claim 10, Chiao discloses an ultrasound grayscale flow imaging system (“This invention generally relates to ultrasound imaging systems. In particular, the invention relates to methods and apparatus for imaging blood flow and contrast agents.” Col. 1, lines 15-17; “a B-mode image derived from the fundamental frequency band is summed with the flow image.” Col. 8, lines 39-65), comprising:
a probe (“FIG. 2 shows an ultrasound flow imaging system in accordance with one preferred embodiment of the invention.” Col. 6, lines 45-62, Figure 2; “probe” Col. 11, lines 60-62);
a transmitting circuit which excites the probe to transmit (“Under the direction of host computer 20, transmitter 14 drives transducer array 10 such that the ultrasonic energy is transmitted as a directed focused beam.” Col. 6, lines 29-58) multiple groups (“a coded sequence of broadband pulses (centered at a fundamental frequency) is transmitted multiple times to a particular transmit focal position, each coded sequence constituting one firing. On receive, the receive signals acquired for each firing are supplied to a finite impulse response filter which both compresses and bandpass filters the receive pulses, e.g., to isolate a compressed pulse centered at the fundamental frequency.” Abstract) of ultrasound beams and focused ultrasound beams (“When separate firings are used for the flow mode and the B mode, the firings are interleaved and the flow signals may be thresholded separately from the B-mode signals prior to display.” Col. 4, lines 31-35; “By appropriately adjusting the transmit focus time delays in a conventional manner, the ultrasonic beam can be focused at a desired transmit focal position” Col. 6, lines 56-58) to a scanning target containing a flow (“The wall-filtered signals are used to image blood flow and contrast agents.” Abstract; “A method and apparatus for imaging blood flow with high resolution, high frame rate, high SNR/dynamic range and flow sensitivity in all directions achieves clinical benefits including clear visualization of complex hemodynamics, residual lumen in stenosis and thrombus motion.” Col. 3, lines 15-19), wherein the ultrasound beams and focused ultrasound beams comprise only B-mode pulses (“the inventive method does not extract the Doppler signal and so is able to use broadband pulses” Col. 4, lines 38-40), and wherein each B-mode pulse of the ultrasound beams is phase encoded with an N-bit transmission code to produce a coding sequence of N pulses for obtaining information about the flow (“In performing flow imaging using coded excitation and wall filtering, a coded sequence of broadband pulses (centered at a fundamental frequency) is transmitted multiple times to a particular transmit focal position, each coded sequence constituting one firing.” Abstract; “a small packet of coded broadband pulses is transmitted with a given pulse repetition interval to a transmit focal position.” Col. 3, lines 29-62; “Each transducer element in the transmit aperture is pulsed N times (where N is preferably 6 or less) using the same coded waveform by supplying the same transmit sequence from a memory 38 into each pulser N times.” Col. 6, line 45-Col. 7, line 22);
a receiving circuit (“receiver 16” Col. 5, line 15) which receives echoes of the multiple ultrasound beams returned from the flow to obtain multiple groups of ultrasound echo signals (“On receive, the receive signals acquired for each firing are supplied to a finite impulse response filter which both compresses and bandpass filters the receive pulses, e.g., to isolate a compressed pulse centered at the fundamental frequency.” Abstract; “a receiver programmed to respectively form first and second receive signals from electrical signals produced by said plurality of transducer elements subsequent to said first and second transmit events respectively” Claim 1) and receives echoes of the multiple focused ultrasound beams returned from the scanning target to obtain multiple groups of focused ultrasound echo signals (“When separate firings are used for the flow mode and the B mode, the firings are interleaved and the flow signals may be thresholded separately from the B-mode signals prior to display.” Col. 4, lines 31-35; “By appropriately adjusting the transmit focus time delays in a conventional manner, the ultrasonic beam can be focused at a desired transmit focal position” Col. 6, lines 56-58);
a signal processing unit (“a wall filter” Claim 1) which obtains grayscale flow data according to the multiple groups of ultrasound echo signals using grayscale flow imaging (“a wall filter programmed with first and second sets of filter coefficients to compress and bandpass first and second fundamental signal components of said first and second receive signals respectively and selectively pass frequencies corresponding to wave energy reflectors moving at a velocity above a predetermined threshold, the wall filter forming a flow signal derived at least in part from the compressed and bandpassed first and second fundamental signal components and the selectively passed frequencies” Claim 1);
a B mode signal processing unit (“a filter” Claim 32) which obtains grayscale ultrasound image data according to the multiple groups of focused ultrasound echo signals (“Conventional ultrasound scanners create two-dimensional B-mode images of tissue in which the brightness of a pixel is based on the intensity of the echo return.” Col. 1, lines 20-22; “the flow image may be combined with a stationary tissue (i.e., B-mode) image acquired by detecting either the fundamental or (sub)harmonic signal components, either by summation or as an overlay in order to provide anatomical landmarks… When separate firings are used for the flow mode and the B mode, the firings are interleaved and the flow signals may be thresholded separately from the B-mode signals prior to display.” Col. 4, lines 16-35);
an image processing unit (“a filter” claim 32) which overlays the grayscale flow data on the grayscale ultrasound image data and obtains B mode ultrasound image sequence according to the grayscale ultrasound image data overlaid with the grayscale flow data (“the flow image may be combined with a stationary tissue (i.e., B-mode) image acquired by detecting either the fundamental or (sub)harmonic signal components, either by summation or as an overlay in order to provide anatomical landmarks… When separate firings are used for the flow mode and the B mode, the firings are interleaved and the flow signals may be thresholded separately from the B-mode signals prior to display.” Col. 4, lines 16-35); and
a display device (“display monitor 64” Col. 10, line 65, Figure 6) which displays the B mode ultrasound image sequence (“In one preferred embodiment, a B-mode image derived from the fundamental frequency band is summed with the flow image… The B-mode feedthrough allows the flow image to be superimposed on a conventional B-mode image for display. Alternatively, the flow image may be superimposed in color on a conventional B-mode image for display.” Col. 8, lines 47-65).
However, while Chiao discloses obtaining grayscale flow data according to multiple groups of ultrasound echo signals, Chiao may not explictly disclose transmitting multiple groups of non-focused ultrasound beams; receiving echoes of the multiple groups of non-focused ultrasound beams returned from the flow to obtain multiple groups of non-focused ultrasound echo signals; and obtaining grayscale flow data according to the multiple groups of non-focused ultrasound echo signals.
However, in the same field of endeavor of B-flow imaging, Kim teaches a transmitting circuit (“a transceiver including a transmitter configured to transmit an ultrasound signal to scan lines in an object” [0024]) which excites the probe to transmit multiple groups (“the echo signals forming echo signal groups; and an image processor configured to generate a B-flow image by partially overlapping the echo signal groups that are acquired by repeatedly transmitting the ultrasound signal and receiving the echo signals, wherein a single echo signal group includes the echo signals received from the scan lines in response to a respective transmission signal” [0024]) of non-focused ultrasound beams (“a probe 20 d may output a fourth ultrasound signal 74 that is focused on a focal point F2 outside an object.” [0133], Fig. 7D demonstrates placing the focal point F2 behind the probe); 
a receiving circuit (“a receiver configured to receive echo signals respectively corresponding to the scan lines from the object” [0024]) which receives echoes of the multiple groups (“the echo signals forming echo signal groups;… wherein a single echo signal group includes the echo signals received from the scan lines in response to a respective transmission signal, and the B-flow image represents a tissue component and a blood flow component.” [0024]) of non-focused ultrasound beams returned from the flow to obtain multiple groups of non-focused ultrasound echo signals (“a probe 20 d may output a fourth ultrasound signal 74 that is focused on a focal point F2 outside an object.” [0133], Fig. 7D demonstrates placing the focal point F2 behind the probe); and 
a signal processing unit (“a B-flow data extractor” [0033]) which obtains grayscale flow data according to the multiple groups of non-focused ultrasound echo signals using grayscale flow imaging (“a B-flow data extractor for extracting B-flow data from the echo signals; and an image generator for generating frames that constitute the B-flow image by using the extracted B-flow data.” [0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiao’s disclosure of using focused ultrasound beams to acquire B-Flow data with Kim’s teaching of using non-focused ultrasound beams to acquire B-Flow data to achieve the predictable result of improving the frame rate of the ultrasound acquisition (Kim, [0134]).

Regarding claim 11, Chiao teaches a wall filter which performs wall filtering (“a wall filter” Claim 1) on the multiple groups (“a coded sequence of broadband pulses (centered at a fundamental frequency) is transmitted multiple times to a particular transmit focal position, each coded sequence constituting one firing. On receive, the receive signals acquired for each firing are supplied to a finite impulse response filter which both compresses and bandpass filters the receive pulses, e.g., to isolate a compressed pulse centered at the fundamental frequency.” Abstract) of ultrasound echo signals (“When separate firings are used for the flow mode and the B mode, the firings are interleaved and the flow signals may be thresholded separately from the B-mode signals prior to display.” Col. 4, lines 31-35; “By appropriately adjusting the transmit focus time delays in a conventional manner, the ultrasonic beam can be focused at a desired transmit focal position” Col. 6, lines 56-58) and send the wall-filtered multiple groups of ultrasound echo signals to the signal processing unit to obtain wall-filtered grayscale flow data (“a wall filter programmed with first and second sets of filter coefficients to compress and bandpass first and second fundamental signal components of said first and second receive signals respectively and selectively pass frequencies corresponding to wave energy reflectors moving at a velocity above a predetermined threshold, the wall filter forming a flow signal derived at least in part from the compressed and bandpassed first and second fundamental signal components and the selectively passed frequencies” Claim 1).
wherein the image processing unit overlays the wall-filtered grayscale flow data on the grayscale ultrasound image data and obtains the B mode ultrasound image sequence according to the grayscale ultrasound image data overlaid with the wall-filtered grayscale flow data (“a B-mode image derived from the fundamental frequency band is summed with the flow image. This is achieved by perturbing one of the “slow-time” filter weightings so that a fundamental B-mode signal component is passed or fed through the wall filter. For example, the weighting a1 for the first transmit firing (or for any other transmit firing) can be perturbed by an amount α, as shown in FIG. 5. The B-mode feedthrough allows the flow image to be superimposed on a conventional B-mode image for display.” Col. 8, lines 47-56; “Thus, adjacent complementary code sequences are added together, and the resulting sums are wall-filtered. The wall filter output signal is envelope detected by detector 32, scan converted by scan converter 34, color mapped by a video processor 62 and displayed on a display monitor 64.” Col. 10, line 35 – Col. 11, line 7).
However, while Chiao discloses obtaining grayscale flow data according to multiple groups of ultrasound echo signals, Chiao may not explictly disclose obtaining grayscale flow data according to multiple groups of non-focused ultrasound echo signals.
However, in the same field of endeavor of B-flow imaging, Kim teaches obtaining grayscale flow data (“a B-flow data extractor for extracting B-flow data from the echo signals; and an image generator for generating frames that constitute the B-flow image by using the extracted B-flow data.” [0033]) according to multiple groups (“the echo signals forming echo signal groups; and an image processor configured to generate a B-flow image by partially overlapping the echo signal groups that are acquired by repeatedly transmitting the ultrasound signal and receiving the echo signals, wherein a single echo signal group includes the echo signals received from the scan lines in response to a respective transmission signal” [0024]) of non-focused ultrasound echo signals (“a probe 20 d may output a fourth ultrasound signal 74 that is focused on a focal point F2 outside an object.” [0133], Fig. 7D demonstrates placing the focal point F2 behind the probe).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiao’s disclosure of using focused ultrasound beams to acquire B-Flow data with Kim’s teaching of using non-focused ultrasound beams to acquire B-Flow data to achieve the predictable result of improving the frame rate of the ultrasound acquisition (Kim, [0134]).

Regarding claim 12, Chiao discloses each group of ultrasound beams transmitted to the scanning target containing the flow comprises multiple ultrasound beams with different transmission angles (“This procedure is repeated so that a respective scan line is displayed for each transmit focal position (in the situation of one transmit focal position for each beam angle) or for each vector (in the situation of multiple transmit focal positions for each beam angle).” Col. 7, lines 35-49), the receiving circuit receives echoes of the multiple ultrasound beams with different transmission angles to obtain multiple ultrasound echo signals in one group of ultrasound echo signals (“The summed receive signals for successive transmit firings are supplied to a filter 46 which performs the functions of decoding, bandpass filtering and wall filtering… This procedure is repeated so that a respective scan line is displayed for each transmit focal position (in the situation of one transmit focal position for each beam angle) or for each vector (in the situation of multiple transmit focal positions for each beam angle).” Col. 7, lines 35-49), and ultrasound echo signals obtained at a same spatial location are spatially compounded based on the multiple ultrasound echo signals and then sent to the signal processing unit or a wall filter (“The summed receive signals for successive transmit firings are supplied to a filter 46 which performs the functions of decoding, bandpass filtering and wall filtering.” Col. 7, lines 35-49).
However, while Chiao discloses obtaining grayscale flow data according to multiple groups of ultrasound echo signals, Chiao may not explictly disclose obtaining grayscale flow data according to multiple groups of non-focused ultrasound echo signals.
However, in the same field of endeavor of B-flow imaging, Kim teaches obtaining grayscale flow data (“a B-flow data extractor for extracting B-flow data from the echo signals; and an image generator for generating frames that constitute the B-flow image by using the extracted B-flow data.” [0033]) according to multiple groups (“the echo signals forming echo signal groups; and an image processor configured to generate a B-flow image by partially overlapping the echo signal groups that are acquired by repeatedly transmitting the ultrasound signal and receiving the echo signals, wherein a single echo signal group includes the echo signals received from the scan lines in response to a respective transmission signal” [0024]) of non-focused ultrasound echo signals (“a probe 20 d may output a fourth ultrasound signal 74 that is focused on a focal point F2 outside an object.” [0133], Fig. 7D demonstrates placing the focal point F2 behind the probe).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiao’s disclosure of using focused ultrasound beams to acquire B-Flow data with Kim’s teaching of using non-focused ultrasound beams to acquire B-Flow data to achieve the predictable result of improving the frame rate of the ultrasound acquisition (Kim, [0134]).

Regarding claim 14, Chiao discloses the image processing unit obtains the B mode ultrasound image sequence through:
converting I data and Q data demodulated from the wall-filtered grayscale flow data (“the envelope can be detected using an envelope detector which produces a signal representing (I2+Q2)1/2, where I is the in-phase signal component and Q is the quadrature signal component of the baseband data.” Col. 6, lines 28-34) from polar coordinates to Cartesian coordinates (“scan converter 34 converts the acoustic image data from polar coordinate (R-θ) sector format or Cartesian coordinate linear array to appropriately scaled Cartesian coordinate display pixel data at the Video rate” Col. 6, lines 36-40) and mapping trends of amplitudes of signal envelopes over time with grayscales and/or colors to obtain the B mode ultrasound image sequence (“a B-mode image derived from the fundamental frequency band is summed with the flow image. This is achieved by perturbing one of the “slow-time” filter weightings so that a fundamental B-mode signal component is passed or fed through the wall filter. For example, the weighting a1 for the first transmit firing (or for any other transmit firing) can be perturbed by an amount α, as shown in FIG. 5. The B-mode feedthrough allows the flow image to be superimposed on a conventional B-mode image for display.” Col. 8, lines 47-56; “Thus, adjacent complementary code sequences are added together, and the resulting sums are wall-filtered. The wall filter output signal is envelope detected by detector 32, scan converted by scan converter 34, color mapped by a video processor 62 and displayed on a display monitor 64.” Col. 10, line 35 – Col. 11, line 7).

Regarding claim 16, Chiao discloses the ultrasound beams for flow data and the focused ultrasound beams are transmitted alternately (“When separate firings are used for the flow mode and the B mode, the firings are interleaved and the flow signals may be thresholded separately from the B-mode signals prior to display.” Col. 4, lines 31-35).
However, while Chiao discloses obtaining flow data according to ultrasound beams, Chiao may not explictly disclose obtaining flow data according to non-focused ultrasound beams.
However, in the same field of endeavor of B-flow imaging, Kim teaches obtaining flow data (“a B-flow data extractor for extracting B-flow data from the echo signals; and an image generator for generating frames that constitute the B-flow image by using the extracted B-flow data.” [0033]) according to non-focused ultrasound beams (“a probe 20 d may output a fourth ultrasound signal 74 that is focused on a focal point F2 outside an object.” [0133], Fig. 7D demonstrates placing the focal point F2 behind the probe).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiao’s disclosure of using focused ultrasound beams to acquire B-Flow data with Kim’s teaching of using non-focused ultrasound beams to acquire B-Flow data to achieve the predictable result of improving the frame rate of the ultrasound acquisition (Kim, [0134]).

Regarding claim 17, Chiao discloses the image processing unit further calculates energy of signals representing the flow based on the wall-filtered grayscale flow data (“selectively pass frequencies corresponding to wave energy reflectors moving at a velocity above a predetermined threshold, the wall filter forming a flow signal derived at least in part from the compressed and bandpassed first and second fundamental signal components and the selectively passed frequencies” Claim 1), determines flow regions and non-flow regions in the grayscale ultrasound image data based on an energy threshold (“The backscattered signals from this sequence of firings are filtered in slow time to remove echoes from stationary or slower-moving reflectors along the transmit path.” Col. 3, lines 31-34; “Received energy at the fundamental frequency which would have contributed to undesirable stationary tissue signal is suppressed by the wall filter.” Col. 4, lines 13-15; “a ‘wall’ filter in slow time which selectively passes signals from reflectors moving at a velocity greater than a predetermined threshold, i.e., the slow-time filter coefficients are chosen to reject low frequencies which correspond to motion at lower speeds.” Co. 7, line 50 – Col. 8 – line 10; “selectively pass frequencies corresponding to wave energy reflectors moving at a velocity above a predetermined threshold” Claim 1), overlays the wall-filtered grayscale flow data on the flow regions and obtains the B mode ultrasound image sequence according to the grayscale ultrasound image data overlaid with the wall-filter grayscale flow data (“the flow image may be combined with a stationary tissue (i.e., B-mode) image acquired by detecting either the fundamental or (sub)harmonic signal components, either by summation or as an overlay in order to provide anatomical landmarks.” Col. 4, lines 16-21; “a B-mode image derived from the fundamental frequency band is summed with the flow image. This is achieved by perturbing one of the “slow-time” filter weightings so that a fundamental B-mode signal component is passed or fed through the wall filter. For example, the weighting a1 for the first transmit firing (or for any other transmit firing) can be perturbed by an amount α, as shown in FIG. 5. The B-mode feedthrough allows the flow image to be superimposed on a conventional B-mode image for display.” Col. 8, lines 47-56; “Thus, adjacent complementary code sequences are added together, and the resulting sums are wall-filtered. The wall filter output signal is envelope detected by detector 32, scan converted by scan converter 34, color mapped by a video processor 62 and displayed on a display monitor 64.” Col. 10, line 35 – Col. 11, line 7).

Regarding claim 30, Chiao discloses an ultrasound grayscale flow imaging method (“This invention generally relates to ultrasound imaging systems. In particular, the invention relates to methods and apparatus for imaging blood flow and contrast agents.” Col. 1, lines 15-17; “a B-mode image derived from the fundamental frequency band is summed with the flow image.” Col. 8, lines 39-65), comprising:
transmitting (“Under the direction of host computer 20, transmitter 14 drives transducer array 10 such that the ultrasonic energy is transmitted as a directed focused beam.” Col. 6, lines 29-58), via a probe (“FIG. 2 shows an ultrasound flow imaging system in accordance with one preferred embodiment of the invention.” Col. 6, lines 45-62, Figure 2; “probe” Col. 11, lines 60-62), multiple groups (“a coded sequence of broadband pulses (centered at a fundamental frequency) is transmitted multiple times to a particular transmit focal position, each coded sequence constituting one firing. On receive, the receive signals acquired for each firing are supplied to a finite impulse response filter which both compresses and bandpass filters the receive pulses, e.g., to isolate a compressed pulse centered at the fundamental frequency.” Abstract) of ultrasound beams and focused ultrasound beams (“When separate firings are used for the flow mode and the B mode, the firings are interleaved and the flow signals may be thresholded separately from the B-mode signals prior to display.” Col. 4, lines 31-35; “By appropriately adjusting the transmit focus time delays in a conventional manner, the ultrasonic beam can be focused at a desired transmit focal position” Col. 6, lines 56-58) to a scanning target containing a flow (“The wall-filtered signals are used to image blood flow and contrast agents.” Abstract; “A method and apparatus for imaging blood flow with high resolution, high frame rate, high SNR/dynamic range and flow sensitivity in all directions achieves clinical benefits including clear visualization of complex hemodynamics, residual lumen in stenosis and thrombus motion.” Col. 3, lines 15-19), wherein the nonfocused and focused ultrasound beams comprise only B-mode pulses (“the inventive method does not extract the Doppler signal and so is able to use broadband pulses” Col. 4, lines 38-40), and wherein each B-mode pulse of the non-focused ultrasound beams is phase encoded with an N-bit transmission code to produce a coding sequence of N pulses for obtaining information about the flow (“In performing flow imaging using coded excitation and wall filtering, a coded sequence of broadband pulses (centered at a fundamental frequency) is transmitted multiple times to a particular transmit focal position, each coded sequence constituting one firing.” Abstract; “a small packet of coded broadband pulses is transmitted with a given pulse repetition interval to a transmit focal position.” Col. 3, lines 29-62; “Each transducer element in the transmit aperture is pulsed N times (where N is preferably 6 or less) using the same coded waveform by supplying the same transmit sequence from a memory 38 into each pulser N times.” Col. 6, line 45-Col. 7, line 22);
receiving echoes of the multiple ultrasound beams returned from the flow to obtain multiple groups of ultrasound echo signals (“On receive, the receive signals acquired for each firing are supplied to a finite impulse response filter which both compresses and bandpass filters the receive pulses, e.g., to isolate a compressed pulse centered at the fundamental frequency.” Abstract; “a receiver programmed to respectively form first and second receive signals from electrical signals produced by said plurality of transducer elements subsequent to said first and second transmit events respectively” Claim 1) and receiving echoes of the multiple focused ultrasound beams returned from the scanning target to obtain multiple groups of focused ultrasound echo signals (“When separate firings are used for the flow mode and the B mode, the firings are interleaved and the flow signals may be thresholded separately from the B-mode signals prior to display.” Col. 4, lines 31-35; “By appropriately adjusting the transmit focus time delays in a conventional manner, the ultrasonic beam can be focused at a desired transmit focal position” Col. 6, lines 56-58);
obtaining grayscale flow data according to the multiple groups of non-focused ultrasound echo signals using grayscale flow imaging (“a wall filter programmed with first and second sets of filter coefficients to compress and bandpass first and second fundamental signal components of said first and second receive signals respectively and selectively pass frequencies corresponding to wave energy reflectors moving at a velocity above a predetermined threshold, the wall filter forming a flow signal derived at least in part from the compressed and bandpassed first and second fundamental signal components and the selectively passed frequencies” Claim 1); 
obtains B mode ultrasound image data according to the multiple groups of focused ultrasound echo signals (“Conventional ultrasound scanners create two-dimensional B-mode images of tissue in which the brightness of a pixel is based on the intensity of the echo return.” Col. 1, lines 20-22; “the flow image may be combined with a stationary tissue (i.e., B-mode) image acquired by detecting either the fundamental or (sub)harmonic signal components, either by summation or as an overlay in order to provide anatomical landmarks… When separate firings are used for the flow mode and the B mode, the firings are interleaved and the flow signals may be thresholded separately from the B-mode signals prior to display.” Col. 4, lines 16-35);
displaying a B mode ultrasound image using the B mode ultrasound image data (“In one preferred embodiment, a B-mode image derived from the fundamental frequency band is summed with the flow image… The B-mode feedthrough allows the flow image to be superimposed on a conventional B-mode image for display. Alternatively, the flow image may be superimposed in color on a conventional B-mode image for display.” Col. 8, lines 47-65); and
overlaying the grayscale flow data on the B mode ultrasound image (“the flow image may be combined with a stationary tissue (i.e., B-mode) image acquired by detecting either the fundamental or (sub)harmonic signal components, either by summation or as an overlay in order to provide anatomical landmarks… When separate firings are used for the flow mode and the B mode, the firings are interleaved and the flow signals may be thresholded separately from the B-mode signals prior to display.” Col. 4, lines 16-35).
However, while Chiao discloses obtaining grayscale flow data according to multiple groups of ultrasound echo signals, Chiao may not explictly disclose transmitting multiple groups of non-focused ultrasound beams; receiving echoes of the multiple groups of non-focused ultrasound beams returned from the flow to obtain multiple groups of non-focused ultrasound echo signals; and obtaining grayscale flow data according to the multiple groups of non-focused ultrasound echo signals.
However, in the same field of endeavor of B-flow imaging, Kim teaches transmitting (“a transceiver including a transmitter configured to transmit an ultrasound signal to scan lines in an object” [0024]), via a probe (“a probe or probes 20” [0080], Fig. 1), multiple groups (“the echo signals forming echo signal groups; and an image processor configured to generate a B-flow image by partially overlapping the echo signal groups that are acquired by repeatedly transmitting the ultrasound signal and receiving the echo signals, wherein a single echo signal group includes the echo signals received from the scan lines in response to a respective transmission signal” [0024]) of non-focused ultrasound beams (“a probe 20 d may output a fourth ultrasound signal 74 that is focused on a focal point F2 outside an object.” [0133], Fig. 7D demonstrates placing the focal point F2 behind the probe);
receiving echoes of the multiple (“the echo signals forming echo signal groups;… wherein a single echo signal group includes the echo signals received from the scan lines in response to a respective transmission signal, and the B-flow image represents a tissue component and a blood flow component.” [0024]) non-focused ultrasound beams returned from the flow to obtain multiple groups of non-focused ultrasound echo signals (“a probe 20 d may output a fourth ultrasound signal 74 that is focused on a focal point F2 outside an object.” [0133], Fig. 7D demonstrates placing the focal point F2 behind the probe); and
obtaining grayscale flow data according to the multiple groups of non-focused ultrasound echo signals using grayscale flow imaging (“a B-flow data extractor for extracting B-flow data from the echo signals; and an image generator for generating frames that constitute the B-flow image by using the extracted B-flow data.” [0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiao’s disclosure of using focused ultrasound beams to acquire B-Flow data with Kim’s teaching of using non-focused ultrasound beams to acquire B-Flow data to achieve the predictable result of improving the frame rate of the ultrasound acquisition (Kim, [0134]).

Regarding claim 31, Chiao discloses wall filtering (“a wall filter” Claim 1) the multiple groups (“a coded sequence of broadband pulses (centered at a fundamental frequency) is transmitted multiple times to a particular transmit focal position, each coded sequence constituting one firing. On receive, the receive signals acquired for each firing are supplied to a finite impulse response filter which both compresses and bandpass filters the receive pulses, e.g., to isolate a compressed pulse centered at the fundamental frequency.” Abstract) of ultrasound echo signals (“When separate firings are used for the flow mode and the B mode, the firings are interleaved and the flow signals may be thresholded separately from the B-mode signals prior to display.” Col. 4, lines 31-35; “By appropriately adjusting the transmit focus time delays in a conventional manner, the ultrasonic beam can be focused at a desired transmit focal position” Col. 6, lines 56-58) to obtain wall-filtered grayscale flow data (“a wall filter programmed with first and second sets of filter coefficients to compress and bandpass first and second fundamental signal components of said first and second receive signals respectively and selectively pass frequencies corresponding to wave energy reflectors moving at a velocity above a predetermined threshold, the wall filter forming a flow signal derived at least in part from the compressed and bandpassed first and second fundamental signal components and the selectively passed frequencies” Claim 1); and
overlaying the wall-filtered grayscale flow data on the B mode ultrasound image (“a B-mode image derived from the fundamental frequency band is summed with the flow image. This is achieved by perturbing one of the “slow-time” filter weightings so that a fundamental B-mode signal component is passed or fed through the wall filter. For example, the weighting a1 for the first transmit firing (or for any other transmit firing) can be perturbed by an amount α, as shown in FIG. 5. The B-mode feedthrough allows the flow image to be superimposed on a conventional B-mode image for display.” Col. 8, lines 47-56; “Thus, adjacent complementary code sequences are added together, and the resulting sums are wall-filtered. The wall filter output signal is envelope detected by detector 32, scan converted by scan converter 34, color mapped by a video processor 62 and displayed on a display monitor 64.” Col. 10, line 35 – Col. 11, line 7).
However, while Chiao discloses obtaining grayscale flow data according to multiple groups of ultrasound echo signals, Chiao may not explictly disclose obtaining grayscale flow data according to multiple groups of non-focused ultrasound echo signals.
However, in the same field of endeavor of B-flow imaging, Kim teaches obtaining grayscale flow data (“a B-flow data extractor for extracting B-flow data from the echo signals; and an image generator for generating frames that constitute the B-flow image by using the extracted B-flow data.” [0033]) according to multiple groups (“the echo signals forming echo signal groups; and an image processor configured to generate a B-flow image by partially overlapping the echo signal groups that are acquired by repeatedly transmitting the ultrasound signal and receiving the echo signals, wherein a single echo signal group includes the echo signals received from the scan lines in response to a respective transmission signal” [0024]) of non-focused ultrasound echo signals (“a probe 20 d may output a fourth ultrasound signal 74 that is focused on a focal point F2 outside an object.” [0133], Fig. 7D demonstrates placing the focal point F2 behind the probe).


Regarding claim 33, Chiao discloses obtaining the B mode ultrasound image data comprises:
converting I data and Q data demodulated from the wall-filtered grayscale flow data (“the envelope can be detected using an envelope detector which produces a signal representing (I2+Q2)1/2, where I is the in-phase signal component and Q is the quadrature signal component of the baseband data.” Col. 6, lines 28-34) from polar coordinates to Cartesian coordinates (“scan converter 34 converts the acoustic image data from polar coordinate (R-θ) sector format or Cartesian coordinate linear array to appropriately scaled Cartesian coordinate display pixel data at the Video rate” Col. 6, lines 36-40) and mapping trends of amplitudes of signal envelopes over time with grayscales and/or colors to obtain the B mode ultrasound image (“a B-mode image derived from the fundamental frequency band is summed with the flow image. This is achieved by perturbing one of the “slow-time” filter weightings so that a fundamental B-mode signal component is passed or fed through the wall filter. For example, the weighting a1 for the first transmit firing (or for any other transmit firing) can be perturbed by an amount α, as shown in FIG. 5. The B-mode feedthrough allows the flow image to be superimposed on a conventional B-mode image for display.” Col. 8, lines 47-56; “Thus, adjacent complementary code sequences are added together, and the resulting sums are wall-filtered. The wall filter output signal is envelope detected by detector 32, scan converted by scan converter 34, color mapped by a video processor 62 and displayed on a display monitor 64.” Col. 10, line 35 – Col. 11, line 7).

Regarding claim 35, Chiao discloses alternately transmitting the ultrasound beams for flow data and the focused ultrasound beams (“When separate firings are used for the flow mode and the B mode, the firings are interleaved and the flow signals may be thresholded separately from the B-mode signals prior to display.” Col. 4, lines 31-35).
However, while Chiao discloses obtaining flow data according to ultrasound beams, Chiao may not explictly disclose obtaining flow data according to non-focused ultrasound beams.
However, in the same field of endeavor of B-flow imaging, Kim teaches obtaining flow data (“a B-flow data extractor for extracting B-flow data from the echo signals; and an image generator for generating frames that constitute the B-flow image by using the extracted B-flow data.” [0033]) according to non-focused ultrasound beams (“a probe 20 d may output a fourth ultrasound signal 74 that is focused on a focal point F2 outside an object.” [0133], Fig. 7D demonstrates placing the focal point F2 behind the probe).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiao’s disclosure of using focused ultrasound beams to acquire B-Flow data with Kim’s teaching of using non-focused ultrasound beams to acquire B-Flow data to achieve the predictable result of improving the frame rate of the ultrasound acquisition (Kim, [0134]).

Regarding claim 36, Chiao discloses calculating energy of signals representing the flow based on the wall-filtered grayscale flow data (“selectively pass frequencies corresponding to wave energy reflectors moving at a velocity above a predetermined threshold, the wall filter forming a flow signal derived at least in part from the compressed and bandpassed first and second fundamental signal components and the selectively passed frequencies” Claim 1), determines flow regions and non-flow regions in the grayscale ultrasound image data based on an energy threshold (“The backscattered signals from this sequence of firings are filtered in slow time to remove echoes from stationary or slower-moving reflectors along the transmit path.” Col. 3, lines 31-34; “Received energy at the fundamental frequency which would have contributed to undesirable stationary tissue signal is suppressed by the wall filter.” Col. 4, lines 13-15; “a ‘wall’ filter in slow time which selectively passes signals from reflectors moving at a velocity greater than a predetermined threshold, i.e., the slow-time filter coefficients are chosen to reject low frequencies which correspond to motion at lower speeds.” Co. 7, line 50 – Col. 8 – line 10; “selectively pass frequencies corresponding to wave energy reflectors moving at a velocity above a predetermined threshold” Claim 1); and 
overlaying the wall-filtered grayscale flow data on the flow regions and obtains the B mode ultrasound image according to the grayscale ultrasound image data overlaid with the grayscale wall-filter flow data (“the flow image may be combined with a stationary tissue (i.e., B-mode) image acquired by detecting either the fundamental or (sub)harmonic signal components, either by summation or as an overlay in order to provide anatomical landmarks.” Col. 4, lines 16-21; “a B-mode image derived from the fundamental frequency band is summed with the flow image. This is achieved by perturbing one of the “slow-time” filter weightings so that a fundamental B-mode signal component is passed or fed through the wall filter. For example, the weighting a1 for the first transmit firing (or for any other transmit firing) can be perturbed by an amount α, as shown in FIG. 5. The B-mode feedthrough allows the flow image to be superimposed on a conventional B-mode image for display.” Col. 8, lines 47-56; “Thus, adjacent complementary code sequences are added together, and the resulting sums are wall-filtered. The wall filter output signal is envelope detected by detector 32, scan converted by scan converter 34, color mapped by a video processor 62 and displayed on a display monitor 64.” Col. 10, line 35 – Col. 11, line 7).

Regarding claim 37, while Chiao discloses the transmitting circuit adjusts a time delay of each transducer of the probe to locate a virtual focus of the non-focused ultrasound beams behind the probe to generate diffuse beams  (“By appropriately adjusting the transmit focus time delays in a conventional manner, the ultrasonic beam can be focused at a desired transmit focal position” Col. 6, lines 56-58), Chiao may not explictly disclose the transmitting circuit adjusts a time delay of each transducer of the probe to locate a virtual focus of the non-focused ultrasound beams behind the probe to generate diffuse beams.
However, in the same field of B-flow imaging, Kim teaches the transmitting circuit adjusts a time delay of each transducer of the probe to locate a virtual focus of the non-focused ultrasound beams behind the probe to generate diffuse beams (“a probe 20 d may output a fourth ultrasound signal 74 that is focused on a focal point F2 outside an object. In detail, a plurality of transducers in the probe 20 d, to which different delay times are applied, may output the fourth ultrasound signal 74 that is focused on the focal point F2, e.g., facing a frame FRd.” [0133], Fig. 7D demonstrates placing the focal point F2 behind the probe). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiao’s disclosure of using focused ultrasound beams to acquire B-Flow data with Kim’s teaching of using non-focused ultrasound beams to acquire B-Flow data to achieve the predictable result of improving the frame rate of the ultrasound acquisition (Kim, [0134]).

Regarding claim 38, while Chiao discloses transmitting comprises adjusting a time delay of each transducer of the probe to locate a focus of the ultrasound beams (“By appropriately adjusting the transmit focus time delays in a conventional manner, the ultrasonic beam can be focused at a desired transmit focal position” Col. 6, lines 56-58), Chiao may not explictly disclose adjusting a time delay of each transducer of the probe to locate a virtual focus of the non-focused ultrasound beams behind the probe to generate diffuse beams.
However, in the same field of endeavor of B-flow imaging, Kim teaches adjusting a time delay of each transducer of the probe to locate a virtual focus of the non-focused ultrasound beams behind the probe to generate diffuse beams (“a probe 20 d may output a fourth ultrasound signal 74 that is focused on a focal point F2 outside an object. In detail, a plurality of transducers in the probe 20 d, to which different delay times are applied, may output the fourth ultrasound signal 74 that is focused on the focal point F2, e.g., facing a frame FRd.” [0133], Fig. 7D demonstrates placing the focal point F2 behind the probe). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiao’s disclosure of using focused ultrasound beams to acquire B-Flow data with Kim’s teaching of using non-focused ultrasound beams to acquire B-Flow data to achieve the predictable result of improving the frame rate of the ultrasound acquisition (Kim, [0134]).

Claims 13 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao in further view of Kim as applied to claim 10 and 30, respectively above, and further in view of Kristofferson et al. (U.S. Pub. No. 2007/0255138), hereinafter “Kristofferson.”

Regarding claim 13, while Chiao discloses the image processing unit calculates parameters (“selectively pass frequencies corresponding to wave energy reflectors moving at a velocity above a predetermined threshold, the wall filter forming a flow signal derived at least in part from the compressed and bandpassed first and second fundamental signal components and the selectively passed frequencies” Claim 1) of I data and Q data demodulated from the grayscale flow data (“the envelope can be detected using an envelope detector which produces a signal representing (I2+Q2)1/2, where I is the in-phase signal component and Q is the quadrature signal component of the baseband data.” Col. 6, lines 28-34), determines non-flow regions and flow regions based on a parameter threshold (“The backscattered signals from this sequence of firings are filtered in slow time to remove echoes from stationary or slower-moving reflectors along the transmit path.” Col. 3, lines 31-34; “Received energy at the fundamental frequency which would have contributed to undesirable stationary tissue signal is suppressed by the wall filter.” Col. 4, lines 13-15; “a ‘wall’ filter in slow time which selectively passes signals from reflectors moving at a velocity greater than a predetermined threshold, i.e., the slow-time filter coefficients are chosen to reject low frequencies which correspond to motion at lower speeds.” Co. 7, line 50 – Col. 8 – line 10; “selectively pass frequencies corresponding to wave energy reflectors moving at a velocity above a predetermined threshold” Claim 1), and maps trends of the parameter with grayscales and/or colors to obtain B mode ultrasound image sequence overlaid with the grayscales and/or colors or obtain B mode ultrasound image sequence overlaid with the grayscales and/or colors based on regions (“the flow image may be combined with a stationary tissue (i.e., B-mode) image acquired by detecting either the fundamental or (sub)harmonic signal components, either by summation or as an overlay in order to provide anatomical landmarks.” Col. 4, lines 16-21; “a B-mode image derived from the fundamental frequency band is summed with the flow image. This is achieved by perturbing one of the “slow-time” filter weightings so that a fundamental B-mode signal component is passed or fed through the wall filter. For example, the weighting a1 for the first transmit firing (or for any other transmit firing) can be perturbed by an amount α, as shown in FIG. 5. The B-mode feedthrough allows the flow image to be superimposed on a conventional B-mode image for display.” Col. 8, lines 47-56; “Thus, adjacent complementary code sequences are added together, and the resulting sums are wall-filtered. The wall filter output signal is envelope detected by detector 32, scan converted by scan converter 34, color mapped by a video processor 62 and displayed on a display monitor 64.” Col. 10, line 35 – Col. 11, line 7), Chiao may not explictly disclose the calculated parameters are variances. 
However, in the same field of endeavor of flow imaging, Kristofferson teaches the calculated parameters are variances (“Voxels that contain blood regions with large velocity gradients will show a large value of the variance parameter. Additionally, because of a physical mechanism referred to as the transit time effect, voxels representing regions with large velocities will also have a large variance. Therefore, velocity and variance are related such that a flow voxel having high velocity also has high variance.” [0023]; “the processor 116 calculates the flow transparency value for each voxel with a transfer function which may be based on both velocity and variance using a continuum of threshold variance levels, such as flow transparency value equal to h(variance, velocity)… at a given velocity, the flow transparency may decrease as variance values increase.” [0025])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiao’s disclosure of thresholding the flow data using energy thresholds with Kristofferson’s teaching of thresholding the flow data using variance thresholds to achieve the predictable result of improving the quality of the displayed flow data by removing regions with low velocity and other artifacts (Kristofferson, [0025]).

Regarding claim 32, while Chiao discloses calculating parameters (“selectively pass frequencies corresponding to wave energy reflectors moving at a velocity above a predetermined threshold, the wall filter forming a flow signal derived at least in part from the compressed and bandpassed first and second fundamental signal components and the selectively passed frequencies” Claim 1)  of I data and Q data demodulated from the grayscale flow data (“the envelope can be detected using an envelope detector which produces a signal representing (I2+Q2)1/2, where I is the in-phase signal component and Q is the quadrature signal component of the baseband data.” Col. 6, lines 28-34); determining non-flow regions and flow regions based on a parameter threshold (“The backscattered signals from this sequence of firings are filtered in slow time to remove echoes from stationary or slower-moving reflectors along the transmit path.” Col. 3, lines 31-34; “Received energy at the fundamental frequency which would have contributed to undesirable stationary tissue signal is suppressed by the wall filter.” Col. 4, lines 13-15; “a ‘wall’ filter in slow time which selectively passes signals from reflectors moving at a velocity greater than a predetermined threshold, i.e., the slow-time filter coefficients are chosen to reject low frequencies which correspond to motion at lower speeds.” Co. 7, line 50 – Col. 8 – line 10; “selectively pass frequencies corresponding to wave energy reflectors moving at a velocity above a predetermined threshold” Claim 1); and mapping trends of the parameters with grayscales and/or colors to obtain B mode ultrasound image overlaid with the grayscales and/or colors or obtain B mode ultrasound image overlaid with the grayscales and/or colors based on regions (“the flow image may be combined with a stationary tissue (i.e., B-mode) image acquired by detecting either the fundamental or (sub)harmonic signal components, either by summation or as an overlay in order to provide anatomical landmarks.” Col. 4, lines 16-21; “a B-mode image derived from the fundamental frequency band is summed with the flow image. This is achieved by perturbing one of the “slow-time” filter weightings so that a fundamental B-mode signal component is passed or fed through the wall filter. For example, the weighting a1 for the first transmit firing (or for any other transmit firing) can be perturbed by an amount α, as shown in FIG. 5. The B-mode feedthrough allows the flow image to be superimposed on a conventional B-mode image for display.” Col. 8, lines 47-56; “Thus, adjacent complementary code sequences are added together, and the resulting sums are wall-filtered. The wall filter output signal is envelope detected by detector 32, scan converted by scan converter 34, color mapped by a video processor 62 and displayed on a display monitor 64.” Col. 10, line 35 – Col. 11, line 7), Chiao may not explictly disclose calculating variances.
However, in the same field of endeavor of flow imaging, Kristofferson teaches calculating variances (“Voxels that contain blood regions with large velocity gradients will show a large value of the variance parameter. Additionally, because of a physical mechanism referred to as the transit time effect, voxels representing regions with large velocities will also have a large variance. Therefore, velocity and variance are related such that a flow voxel having high velocity also has high variance.” [0023]; “the processor 116 calculates the flow transparency value for each voxel with a transfer function which may be based on both velocity and variance using a continuum of threshold variance levels, such as flow transparency value equal to h(variance, velocity)… at a given velocity, the flow transparency may decrease as variance values increase.” [0025])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiao’s disclosure of thresholding the flow data using energy thresholds with Kristofferson’s teaching of thresholding the flow data using variance thresholds to achieve the predictable result of improving the quality of the displayed flow data by removing regions with low velocity and other artifacts (Kristofferson, [0025]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sato & Shibata (U.S. Pub. No. 2011/0301470), Flynn (U.S. Pub. No. 2014/0371594), Detmer et al. (U.S. Patent No. 6,589,177), Chiao et al. (U.S. Patent No. 6,074,348), and Ishrak et al. (U.S. Patent No. 6,406,430) disclose B-flow imaging systems and methods employing B-mode acquisitions for both B-mode and B-flow data including the use of wall filtering to generate flow data by decoding the acquisitions, overlaying the B-flow data onto the B-mode data using pseudo-color or grayscale values, and focused or non-focused ultrasound transmissions.

Hayasaka (JP Pub. No. 2002034987), Hossack et al. (U.S. Patent No. 6,116,244), and Wang et al. (U.S. Pub. No. 2012/0172725) disclose the use of energy, velocity, variance, and power thresholds to determine regions of flow in demodulated ultrasound signals for display of the flow data.

Cheung et al. (“Multi-channel pre-beamformed data acquisition system for research on advanced ultrasound imaging methods” 2012) discloses plane-wave B-flow imaging including overlaying generated B-flow images onto generated b-mode images for display. 

Kim et al. (U.S. Pub. No. 2016/0089108) discloses multi-angle plane-wave and virtual focus B-flow imaging including overlaying generated B-flow images onto generated B-mode images for display.

Yu et al. (U.S. Pub. No. 2015/0141832) discloses multi-angle plane-wave Doppler and B-flow imaging including overlaying generated Doppler and B-flow images onto generated B-mode images for display. 

Slayton et al. (U.S. Pub. No. 2008/0086054) discloses multi-angle plane-wave Doppler and B-flow imaging including overlaying generated Doppler and B-flow images onto generated B-mode images for display.

Lovstakken et al. (“Blood flow imaging – a new real-time, 2-D flow imaging technique” 2006) discloses Doppler and B-flow imaging including overlaying generated Doppler and B-flow images onto generated B-mode images for display.

Chiao et al. (“B-mode blood flow (B-Flow) imaging” 2000) and Westkott (“B-Flow – eine neue Methodezur Blutflussdetektion” 2000) are the seminal papers on B-flow imaging describing the basic principles of the imaging algorithm. 

Umerena et al. (“B-mode flow imaging of the carotid artery” 2001) is a clinical application of the basic B-flow imaging method described in Chiao et al. and Weskott for blood vessel imaging.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793